

117 HR 1113 IH: Renewable Fuel Standard Integrity Act of 2021
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1113IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Ms. Craig (for herself, Mr. Johnson of South Dakota, Mrs. Axne, Mr. Rodney Davis of Illinois, Mr. Pocan, and Mr. Smith of Nebraska) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo impose an annual deadline of June 1 for small refineries to submit petitions for exemptions from the renewable fuel requirements under section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) based on disproportionate economic hardship. 
1.Short titleThis Act may be cited as the Renewable Fuel Standard Integrity Act of 2021. 2.Annual deadline for petitions by small refineries for exemptions from renewable fuel requirements (a)DeadlineNotwithstanding any other provision of law, petitions under section 211(o)(9) of the Clean Air Act (42 U.S.C. 7545(o)(9)) for an exemption from the requirements of section 211(o)(2) of such Act (42 U.S.C. 7545(o)(2)) shall be submitted to the Administrator of the Environmental Protection Agency by June 1 of the year preceding the year when such requirements would otherwise be in effect. 
(b)Effect of failure To meet deadlineIf a petition described in subsection (a) is not submitted by the deadline specified in such subsection, the petition shall be ineligible for consideration or approval. 3.Information in petition subject to public disclosure (a)In generalThe information described in subsection (b) in any submission to the Administrator of the Environmental Protection Agency by any person, including a small refinery, with respect to a petition under section 211(o)(9)(B) of the Clean Air Act (42 U.S.C. 7545(o)(9)(B))— 
(1)shall not be deemed to be a trade secret or confidential information; and (2)shall be subject to public disclosure, notwithstanding section 552(b) of title 5, United States Code. 
(b)Described informationThe information described in this subsection is— (1)the name of the small refinery requesting an extension of an exemption; 
(2)the number of gallons of renewable fuel that will not be contained in fuel pursuant to section 211(o)(2) of the Clean Air Act (42 U.S.C. 7545(o)(2)) as a result of the extension if the extension is granted; and (3)the compliance year for which the extension is requested. 
(c)ApplicabilitySubsection (a) applies only with respect to information submitted with respect to a petition under section 211(o)(9)(B) of the Clean Air Act (42 U.S.C. 7545(o)(9)(B)) for calendar year 2023 or subsequent calendar years. 